Citation Nr: 0000568	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  91-51 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Chicago-West Side Medical 
Center


THE ISSUE

Entitlement to payment or reimbursement by Department of 
Veterans Affairs (VA) for unauthorized private medical 
expenses incurred by the veteran on October 2, October 6, and 
November 9, 1989.

(The veteran's appeal of the claims of service connection for 
low back and left hand disabilities, increased ratings for 
right knee disability and gastric ulcer disease, and 
entitlement to a temporary total convalescent rating under 
38 C.F.R. § 4.30 following hospitalization from February 27 
to March 4, 1990 is the subject of a separate decision by the 
Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to May 1958.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the VA Chicago-West Side Medical Center (MC) February 
1990 decision denying payment or reimbursement of medical 
expenses incurred during private outpatient treatment on 
October 2, October 6, and November 9, 1989.  In July 1992 and 
March 1995, this matter was remanded for additional 
development of the evidence.  


FINDINGS OF FACT

1.  The veteran incurred unauthorized private medical 
expenses in connection with scheduled treatment and clinical 
studies referable to his right knee disability on October 2, 
October 6, and November 9, 1989.

2.  At the time of October and November 1989 treatment, 
service connection was in effect for right knee disability, 
evaluated 20 percent disabling.

3.  A medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health did not exist 
at the time private medical treatment was rendered on October 
2, October 6, and November 9, 1989.

CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized private medical services rendered on October 
2, October 6, and November 9, 1989 have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); i.e., he has presented a 
claim that is plausible.  Further, the Board is satisfied 
that all relevant facts have been properly developed 
subsequent to the most recent remand of the case in March 
1995 (including the Medical Administration Service folder).  
There is no indication that there are additional records that 
have not been obtained which are pertinent to the veteran's 
claim.  Thus, nothing further is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a).  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment in October and November 1989 was obtained.  
Thus, the matter for inquiry is whether the veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

In order for a veteran to be entitled to reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA, three criteria must be met.  First, 
the treatment received must be for an adjudicated service-
connected disability or a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or the veteran must have been 
totally and permanently disabled due to a service-connected 
disability.  Second, the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  Third, VA or other Federal 
facilities must not have been feasibly available, and an 
attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a); 
38 C.F.R. § 17.120 (formerly 38 C.F.R. § 17.80, re-designated 
in May 1996).  Failure to satisfy any of the three criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Hayes v. Brown, 6 
Vet. App. 66, 69 (1993). 

The Board notes that service connection for right knee 
disability has been in effect since May 29, 1958, the day 
following the veteran's separation from active service.  A 20 
percent disability rating was in effect at the time of 
treatment subject to this appeal (October and November 1989).  
Thus, the first criteria for reimbursement or payment for 
medical expenses incurred without prior authorization from VA 
has been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The evidence of record demonstrates that the veteran sought 
outpatient medical treatment from M. Krieger, M.D., on 
October 2, 1989 due to increasing right knee pain, crepitus, 
and tenderness.  Treatment on October 2, 1989 consisted of 
medication and issuance of a knee brace.  Magnetic resonance 
imaging (MRI) of the knee was scheduled and performed at the 
MRI Center on October 6, 1989 (showing tricompartmental 
degenerative changes and popliteus bursitis).  Dr. Krieger 
saw the veteran again on October 12, 1989 and treated his 
right knee with local and intra-articular injections.  
Follow-up treatment was furnished on November 9.  In January 
1990, Dr. Krieger indicated that the veteran was bothered 
significantly by right knee symptoms.  He indicated that the 
veteran was precluded from traveling to a VA facility for 
treatment, and that he worked at Michael Reese Hospital and 
"he sees Dr. Krieger at the hospital or he can get a shuttle 
bus from [the hospital] to our office. . . - therefore he 
need not do alot of walking or traveling."  

At an August 1991 hearing, the veteran testified that, at or 
about the time in question, the severity of symptoms 
associated with his service-connected right knee disability 
necessitated urgent medical treatment.  Reportedly, he sought 
treatment at a VA facility but nothing meaningful was done 
for him.  He indicated that he sought treatment from Dr. 
Krieger in an extreme emergency situation when the severity 
of his right knee pain represented a "matter of life and 
death."

Based on the foregoing, the Board finds that the weight of 
the evidence shows that the treatment the veteran received 
from Dr. Krieger (including an MRI) on October 2, October 6, 
and November 9, 1989 was not rendered in a medical emergency 
of such nature that delay would have been hazardous to the 
veteran's life or health.  Although the evidence indicates 
that he may, in fact, have experienced severe right knee pain 
in October 1989 and prior thereto, the initial treatment by 
Dr. Krieger on October 2 consisted of medication and a knee 
brace.  The MRI performed on October 6 was a scheduled, non-
emergent procedure.  Dr. Krieger's November 9 treatment is 
likewise not shown to have been rendered in a medical 
emergency.  As clearly indicated by Dr. Krieger in January 
1990, the veteran sought treatment from him (instead of from 
VA sources) simply because it was more convenient.  Under 
such circumstances, the Board concludes that the treatment 
received by the veteran on October 2, October 6, and November 
9, 1989 did not constitute a medical emergency.  Thus, the 
second criteria for reimbursement or payment of medical 
expenses incurred without prior authorization from VA is not 
met.  Inasmuch as failure to satisfy any one of the three 
criteria set forth above precludes VA payment of medical 
expenses incurred without prior authorization from VA, the 
veteran's appeal must be denied.  38 U.S.C.A. § 1729; 
38 C.F.R. § 17.120 (1999).


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred on October 2, October 6, and 
November 9, 1989 is denied.


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

